Citation Nr: 1140531	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 with additional service in the Army National Guard from October 1973 to July 2002.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded these claims for additional development in February 2008 and March 2010.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from December 1967 to December 1968.  

2.  The Veteran has been diagnosed with prostate cancer, which is presumed to be related to his exposure to herbicide agents during his period of service.  


CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to be incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of service connection for prostate cancer.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Veteran's prostate disability, however, is not a disease subject to presumptive service connection because it is not shown to be a malignant tumor.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).   

The Veteran's period of active duty from June 1967 to June 1969 included service in Vietnam from December 1967 to December 1968.  Thus, the Veteran in this case will be afforded the presumption of exposure to Agent Orange during his service in Vietnam.  The evidence indicates that the Veteran was diagnosed with prostate cancer in February 2011 and that in May 2011, he underwent a robotic-assisted laparoscopic radical prostatectomy, left ureterolithotomy and stone extraction, and left ureteral stent placement.  The Secretary of Veterans Affairs, under the authority granted by the Agent Orange Act of 1991, has determined that presumptive service connection is warranted for prostate cancer based upon exposure to Agent Orange.  See 61 Fed. Reg. 57586 -57589 (Nov. 7, 1996).  Thus, presumptive service connection is warranted because prostate cancer is a disease which has been shown to have a positive association with exposure to herbicides.  

Because the Veteran served in Vietnam and currently has a diagnosis of prostate cancer, the Board finds that presumptive service connection for prostate cancer is warranted.  The benefit-of- the-doubt rule has been considered in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is granted.  


REMAND

Although the Board sincerely regrets the further delay, additional development is needed prior to disposition of the claim for service connection for hypertension, to include as secondary to service-connected PTSD.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In September 2005 and April 2006, the Veteran's private treating physician stated that the Veteran suffered from hypertension, which was always exacerbated by the stress and anxieties in his life.  The physician reported that the Veteran's PTSD certainly was exacerbating his bouts of stress and anxiety, and that this made his high blood pressure a more complex problem.  The physician opined that the Veteran's hypertension was exacerbated by his PTSD.  On VA examination in January 2006, the examiner opined that the Veteran's essential hypertension was not likely secondary to his service-connected PTSD because of the pathophysiology behind essential hypertension.  The examiner also found that exacerbations of PTSD could cause transient and short-lived lability in blood pressure but did not contribute to any worsening of the overall hypertension.  He also noted that there was no objective medical literature suggesting that PTSD could cause or permanently aggravate hypertension.  At a July 2009 VA examination, the examiner reported that there was no direct link between PTSD and hypertension in the medical literature.  He also noted that there were no definite elevated blood pressure readings during the Veteran's period of active duty.  Based on these facts, he opined that the Veteran's current hypertension was less likely than not related to his period of active duty or his PTSD.  However, the July 2009 VA examiner did not reconcile the conflicting existing opinions regarding whether the Veteran's PTSD aggravated his hypertension and provided no opinion with respect to whether the Veteran's hypertension was aggravated by his service-connected PTSD.  Therefore, it remains unclear to the Board whether the Veteran's hypertension was aggravated by his service-connected PTSD.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his hypertension, it is necessary to have a medical opinion based upon a thorough review of the record that reconciles the question of whether the Veteran's current hypertension was aggravated by his service-connected PTSD.  The Board thus finds that an addendum opinion addressing whether the Veteran's disorder was aggravated by his service-connected disability is necessary in order to fairly decide the merits of the Veteran's claim.    


Accordingly, the case is REMANDED for the following action:

1.  Request that the VA examiner who examined the Veteran in July 2009 to provide an addendum opinion regarding whether there is any relationship between his diagnosed hypertension and his service-connected PTSD.  No additional examination is necessary unless the examiner deems it so.  The examiner should provide an opinion and specifically state whether it is at least as likely as not (50 percent probability or greater) that any hypertension has been aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected PTSD.  If necessary, the examiner should attempt to reconcile the opinion with any other medical opinions of record, including the September 2005 and April 2006 opinions from the Veteran's private physician.  The rationale for all opinions expressed must be provided.  The examiner should review the claims folder and should note that review in the examination report.
 
2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


